Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-14 and 16-20 are allowed.

Examiner’s Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
Re claims 4 and 14. The prior art fails to disclose a mobile banking method which permits unbanked individuals having a mobile banking system account to at least make deposits or withdrawals to other registered members of the mobile banking system, comprising: providing a registration capability for the unbanked individual to interact with a mobile banking system web application, or to download system software to a mobile device or PC, wherein said unbanked individual can interact with the mobile banking system web application or said downloaded system software by providing a unique cellphone ID, and one or more of a name, address, birthdate, social security number, tax identification number, wherein said registration information is passed to a back end processor of the mobile banking system to setup a registered system account for said unbanked individual as a customer, the registered system account identified by a cell phone number of the customer; issuing a debit card or a card number representing a debit card and issuing a registration number to said customer by the mobile banking system to activate a downloaded mobile banking system app, and issue an optional QR Code that can be displayed by the customer and read by the merchant, which would return the customer's name and picture if one was loaded during registration; allowing said mobile 

3. A prior art of record: Grossman et al (Grossman hereinafter, US PUB: 20140310172) discloses a certified payment system (see the abstract). While Grossman discloses a certified payment system, Grossman’s payment system does not issue an optional QR Code that can be displayed by the customer and read by the merchant, which would return the customer's name and picture if one was loaded during registration; allowing said mobile systems app to be activated using a cell phone number, the registration number, and a PIN selected by the customer, the PIN stored in the back- end processor and subsequently required to open the app, further comprising; providing a registration capability for a merchant to be a customer merchant of the mobile banking system, the merchant able to interact with a mobile banking system web application, or to download system software to a mobile device or PC, wherein said merchant can interact with the mobile banking system web application or said downloaded system software by providing information a unique cellphone ID and one of more of a name, address, social security number, tax identification number of a combination thereof, wherein said registration information is passed to a system back end processor to setup a system account for said merchant as a merchant customer, the system account identified by a cell phone number of the merchant customer; optionally issuing a debit card and issuing a registration number to said merchant customer by the mobile banking system to activate a mobile banking system app, 

4. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-






/OJO O OYEBISI/Primary Examiner, Art Unit 3697